                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SUHAIL ALI, SHALAN ALMANSOOB,
QASEM SALEH, and KASSEM DUBAISHI,
on behalf of themselves and all other persons
similarly situated, known and unknown,

             Plaintiffs,                             Civil Case No. 17-11012
                                                     Honorable Linda V. Parker
v.

PIRON, LLC, STEVE HANNAH, CRAIG
MONROE, REYNOLDS QUALITY
INSTALLATIONS, LLC, RODERICK
REYNOLDS JR., AERO
COMMUNICATIONS, INC, and
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC, a Michigan
company,

          Defendants.
______________________________/

     OPINION AND ORDER GRANTING THE PARTIES’ JOINT MOTION
          FOR APPROVAL OF FLSA SETTLEMENT (ECF NO. 95)

       Plaintiffs filed this putative collective action claiming that Defendants

violated the Fair Labor Standards Act (“FLSA”) by failing to pay overtime

compensation. The Court conditionally certified the matter as a collective action.

(ECF No. 76.) Thereafter, the parties engaged in a settlement conference before

Magistrate Judge Grand, where a settlement was reached. Plaintiffs subsequently
filed a Joint Motion for Approval of FLSA Settlement. (ECF No. 95.) For the

reasons that follow, the Court is granting the motion.

I.    Applicable Law

      When reviewing a proposed FLSA settlement, the court must determine

whether the settlement is a “fair and reasonable resolution of a bona fide dispute

over FLSA provisions.” Lynn’s Food Stores, 679 F.2d at 1355. There are several

factors courts consider in making this determination:

             (1) the plaintiff’s range of possible recovery; (2) the
             extent to which the settlement will enable the parties to
             avoid anticipated burdens and expenses in establishing
             their respective claims and defenses; (3) the seriousness
             of the litigation risks faced by the parties; (4) whether the
             settlement agreement is the product of arm’s-length
             bargaining between experienced counsel; and (5) the
             possibility of fraud or collusion.

Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal

quotation marks and citation omitted); see also Dees v. Hydradry, Inc., 706

F.Supp.2d 1227, 1241 (M.D. Fla. 2010).

      Where the settlement agreement includes the payment of attorney’s fees, the

court must assess the reasonableness of that amount. Wolinsky, 900 F. Supp. 2d at

336 (citing cases finding judicial review of the fee award necessary). “[T]he Court

must carefully scrutinize the settlement and the circumstances in which it was

reached, if only to ensure that ‘the interest of [the] plaintiffs’ counsel in counsel’s

own compensation did not adversely affect the extent of the relief counsel procured
                                           2
for the clients.’ ” Id. (quoting Cisek v. Nat’l Surface Cleaning, Inc., 954 F. Supp.

110, 110-11 (S.D.N.Y. 1997)).

II.     Analysis

        After reviewing the pleadings and the parties’ joint motion, the Court finds

that the parties’ proposed settlement represents a “fair and reasonable resolution of

a bona fide dispute over FLSA provisions.” Lynn’s Food Stores, Inc., 679 F.2d at

1355.

        The Court first turns to the potential range of recovery. In their brief, the

parties dispute the range of recovery. Consequently, the range of recovery is stated

to be between de minimis and $68,640.00, excluding attorneys’ fees. The proposed

settlement amount is $26,344.94. The parties have found and agreed that this

amount is reasonable.

        Next, the Court looks to the extent that settlement will enable the parties to

avoid additional burdens and expenses. With the proposed settlement, the parties

will not have to incur the burden and expense of trial.

        The third factor to consider is the litigation risks faced if the settlement is

not approved. Here, both parties face risks if the Court does not approve

settlement because there is a bona fide dispute as to an issue of employment law

and whether Defendants jointly employed Plaintiffs. The resolution of this dispute

creates risks either to Plaintiffs’ potential award or Defendants’ potential exposure.

                                             3
       Fourth, the Court considers whether the settlement agreement is the product

of arm’s-length bargaining. The parties reached their settlement during a

settlement conference before Magistrate Judge Grand; therefore, the Court

concludes that the settlement is the product of arm’s-length bargaining.

       Finally, the Court must consider whether fraud or collusion occurred in

reaching the proposed settlement. The Court has found no reason to suspect fraud

or collusion neither have the parties advanced any such reason.

       The Court also approves the parties’ proposed settlement with respect to

attorneys’ fees and costs. “In an individual FLSA action where the parties settled

on the fee through negotiation, there is ‘a greater range of reasonableness for

approving attorney’s fees.’” Wolinsky, 900 F.Supp.2d at 336 (internal citation

omitted). However, the Court is required to carefully examine the settlement “to

ensure that the interest of plaintiffs’ counsel in counsel’s own compensation [did

not] adversely affect the extent of the relief counsel [procured] for the clients.’”

Id. (internal citation omitted). The Court finds that the amount allocated for

attorneys’ fees is fair and reasonable considering the result reached in this case and

the total number of hours that Plaintiffs’ counsel dedicated to this matter.

III.   Conclusion

       Accordingly,




                                           4
      IT IS ORDERED, that the Joint Motion for Approval of FLSA Settlement

(ECF No. 95) is GRANTED; and

      IT IS FURTHER ORDERED, that this action is DISMISSED with

prejudice.


                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: April 12, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, April 12, 2019, by electronic and/or U.S.
First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                          5
